             Case 18-35672 Document 1010 Filed in TXSB on 01/09/19 Page 1 of 3



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    WESTMORELAND COAL COMPANY, et al.,1                              )   Case No. 18-35672 (DRJ)
                                                                     )
                                        Debtors.                     )   (Jointly Administered)
                                                                     )
                                                                     )   Re: Docket No. 875

NOTICE OF ADJOURNMENT OF THE HEARING ON THE BUCKINGHAM MOTION

       PLEASE TAKE NOTICE that on December 21, 2018, the WLB Debtors’ Motion for
Entry of an Order Approving the Sale of the Buckingham Mine to CCU Coal and Construction,
LLC Free and Clear of Liens, Claims, Encumbrances, and Interests was filed [Docket No. 875]
(the “Buckingham Motion”). The hearing on the Buckingham Motion (the “Hearing”) was set for
January 16, 2019, at 8:00 a.m. (prevailing Central Time).

       PLEASE TAKE FURTHER NOTICE that the previously scheduled Hearing has been
adjourned from January 16, 2019 to January 28, 2019 at 1:00 p.m. (prevailing Central Time)
(the “Rescheduled Hearing”).

        PLEASE TAKE FURTHER NOTICE that the Rescheduled Hearing will be held before
the Honorable David R. Jones, United States Bankruptcy Judge, United States Bankruptcy Court
for the Southern District of Texas, Courtroom 400, 515 Rusk Street, Houston, Texas 77002.

         PLEASE TAKE FURTHER NOTICE that copies of all documents in these chapter 11
cases are available free of charge by (a) visiting the Debtors’ restructuring website at
http://www.donlinrecano.com/westmoreland, (b) writing to Donlin, Recano & Company, Inc.,
Re: Westmoreland Coal Company, et al., 6201 15th Avenue, Brooklyn, New York 11219,
(c) calling the Debtors’ claims and noticing agent at (800) 499-8519 (U.S. and Canada) or
(212) 771-11289 (International), or (d) emailing westmorelandinfo@donlinrecano.com.




1     Due to the large number of debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
      noticing agent in these chapter 11 cases at www.donlinrecano.com/westmoreland. Westmoreland Coal
      Company’s service address for the purposes of these chapter 11 cases is 9540 South Maroon Circle, Suite 300,
      Englewood, Colorado 80112.
      Case 18-35672 Document 1010 Filed in TXSB on 01/09/19 Page 2 of 3



Houston, Texas
January 9, 2019

/s/ Patricia B. Tomasco
Patricia B. Tomasco (Bar No. 01797600)           James H.M. Sprayregen, P.C.
Matthew D. Cavenaugh (Bar No. 24062656)          Michael B. Slade (Bar No. 24013521)
JACKSON WALKER LLP                               Gregory F. Pesce (admitted pro hac vice)
1401 McKinney Street, Suite 1900                 KIRKLAND & ELLIS LLP
Houston, Texas 77010                             KIRKLAND & ELLIS INTERNATIONAL LLP
Telephone:        (713) 752-4200                 300 North LaSalle
Facsimile:        (713) 752-4221                 Chicago, Illinois 60654
Email:            ptomasco@jw.com                Telephone:         (312) 862-2000
                  mcavenaugh@jw.com              Facsimile:         (312) 862-2200
                                                 Email:             james.sprayregen@kirkland.com
Conflicts Counsel to the WLB Debtors and Local                      michael.slade@kirkland.com
Counsel to the Debtors                                              gregory.pesce@kirkland.com
                                                 -and-
                                                 Edward O. Sassower, P.C.
                                                 Stephen E. Hessler, P.C. (admitted pro hac vice)
                                                 KIRKLAND & ELLIS LLP
                                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 601 Lexington Avenue
                                                 New York, New York 10022
                                                 Telephone:       (212) 446-4800
                                                 Facsimile:       (212) 446-4900
                                                 Email:           edward.sassower@kirkland.com
                                                                  stephen.hessler@kirkland.com
                                                 -and-
                                                 Anna G. Rotman, P.C. (Bar No. 24046761)
                                                 KIRKLAND & ELLIS LLP
                                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 609 Main Street
                                                 Houston, Texas 77002
                                                 Telephone:      (713) 836-3600
                                                 Email:          anna.rotman@kirkland.com

                                                 Counsel to the Debtors




                                                 2
       Case 18-35672 Document 1010 Filed in TXSB on 01/09/19 Page 3 of 3



                                     Certificate of Service

        I certify that on January 9, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Patricia B. Tomasco
                                                      Patricia B. Tomasco
